


EXHIBIT 10.8


INFORMATICA CORPORATION 2009 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
Grantee’s Name and Address:
[NAME]

%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%
%%CITY%-%, %%STATE%-% %%COUNTRY-% %%ZIPCODE%-%
You have been granted an Award of performance-based restricted stock units
(“Restricted Stock Units”), subject to the terms and conditions of this Notice
of Restricted Stock Unit Award (the “Notice”), the Informatica Corporation 2009
Equity Incentive Plan (the “Plan”) and the Restricted Stock Unit Award Agreement
(the “Restricted Stock Unit Agreement”) as follows:
Award Number:
%%RSU_NUMBER%-%

Date of Award (“Grant Date”):
%%RSU_DATE,’Month DD, YYYY’%-%

Vesting Commencement Date:
%%VEST_DATE_PERIOD1%-%

Target Number of Restricted Stock     
Units (“Target”):
%%TOTAL_SHARES_GRANTED,’999,999,999’%-%

Vesting Schedule:
The Restricted Stock Units are eligible to vest only if both (a) the
performance-based goals described below are achieved, and (b) the service-based
requirements as described below are met.
Performance-Based Vesting Component. The actual number of Restricted Stock Units
that will be eligible to vest will be determined based on the Company’s
“[performance goal]” (as defined below) results for [performance period]. The
number of Restricted Stock Units earned (and therefore eligible to vest) will be
based on the Company’s [performance goal] as follows (any Restricted Stock Units
that become eligible to vest after satisfaction of the applicable [performance
goal] goals are referred to herein as the “Eligible RSUs”):


[Performance Period][Performance Goal]
Percent of Target Number of RSUs that are Earned (become Eligible RSUs)
 
[   ] % of Target; no RSUs are earned
 
[   ] % of Target
 
[   ] % of Target
 
[   ] % of Target
 
[   ]% of Target (“Maximum”)

To the extent that the Company’s [performance goal] results for [performance
period] fall between any two [performance goal] amounts set forth in the table
above, the percent of the Target number of Restricted

--1-

--------------------------------------------------------------------------------




Stock Units that can be earned will be determined based on linear interpolation
using the [performance goal] amount in the table that is greater than but
closest to the Company’s results and the [performance goal] amount in the table
that is less than but closest to the Company’s results, and their corresponding
percents of Target1. Notwithstanding the foregoing, the number of Restricted
Stock Units that can be earned cannot exceed the Maximum, regardless of the
Company’s [performance goal] performance.
All determinations regarding performance against the [performance goal] goals
and the level of achievement against the goals shall be made by the Committee in
its sole discretion and all such determinations shall be final and binding on
all parties. Restricted Stock Units, if any, will be deemed to have become
Eligible RSUs as of the date on which the Committee has certified in writing as
to the level of achievement of the goals. This certification shall be made no
later than [date]. For purposes of the Notice and the Restricted Stock Unit
Agreement, “[performance goal]” means the [performance goal definition].
Notwithstanding any contrary provision of this Notice or of the Restricted Stock
Unit Agreement, the Committee (in its discretion) may decrease (including to
zero) the number of Restricted Stock Units that become Eligible RSUs. However,
the Committee must exercise its discretion under the preceding sentence on or
before [date].
Service-Based Vesting Component. Once the number of Eligible RSUs has been
determined pursuant to the performance-based vesting component described above,
the Eligible RSUs will vest as to one-fourth (1/4) of the Eligible RSUs on the
first (1st) anniversary of the Vesting Commencement Date, and an additional
one-fourth (1/4) of the Restricted Stock Units will vest on each of the next
three (3) annual anniversaries of the Vesting Commencement Date, so that 100% of
the Restricted Stock Units will be vested four (4) years from the Vesting
Commencement Date, provided in each case that Grantee remains a Service Provider
through the applicable vesting date. For purposes of this Notice of Award and
the Agreement, a “Service Provider” means an Employee, Non-Employee Director or
Consultant, and “Continuous Service” means Grantee’s continued status as a
Service Provider.
Change of Control. If a Change of Control occurs while Grantee is a Service
Provider and before the last day of [performance goal], the [performance goal]
goals in the above table shall be prorated for time elapsed during the fiscal
year, [performance goal] performance shall be measured as of the day immediately
prior to the Change of Control, and the service-based vesting requirements
described above shall continue to apply, except as follows.
Termination of Employment. In the event Grantee ceases to be a Service Provider
for any or no reason (including death or Disability) before Grantee vests in the
right to acquire the Shares to be issued pursuant to the Restricted Stock Unit,
the Restricted Stock Unit and Grantee’s right to acquire any Shares hereunder
will immediately terminate, except as follows. Any Restricted Stock Units that
become Eligible RSUs in accordance with the above provisions will be subject to
potential accelerated vesting in accordance with the terms of any employment or
change of control agreement between Grantee and the Company that was entered
into before the Grant Date. However, notwithstanding any contrary provision of
any such agreement, any Restricted Stock Units that have not become Eligible
RSUs will not be subject to the accelerated vesting provisions of any such
agreement, nor will they be subject to the Committee’s discretionary authority
under the Plan to accelerate vesting.    
_______________________
1For example, if the Company’s [performance goal] for [performance period] is
$[number], then [number]% of the Target number of Restricted Stock Units can be
earned. This is determined by interpolating on a linear basis between the
[performance goal] amounts of $[number] and $[number] and their corresponding
percents of Target of [number]% and [number]%.

--2-

--------------------------------------------------------------------------------










[SIGNATURE PAGE FOLLOWS]



--3-

--------------------------------------------------------------------------------






By signing below, Grantee acknowledges that this Award of Restricted Stock Units
is granted under and governed by the terms and conditions of the Plan and the
Agreement, both of which are made a part of this document. By signing this
Notice of Award, Grantee represents that he or she has reviewed the Plan, the
Agreement and this Notice of Award in their entirety and fully understands all
provisions of the Plan, the Agreement and this Notice of Award.
 
Informatica Corporation,


 
 
a Delaware corporation
 
 
By:__________________________________
 
 
Title: ________________________________
 



GRANTEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK UNITS SHALL VEST, IF
AT ALL, ONLY DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THE RESTRICTED STOCK UNITS OR RECEIVING SHARES
HEREUNDER). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE,
THE RESTRICTED STOCK UNIT AGREEMENT, OR THE COMPANY’S 2009 EQUITY INCENTIVE PLAN
SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF GRANTEE’S
EMPLOYMENT OR CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S EMPLOYMENT OR
CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE.
Grantee acknowledges receipt of a copy of the Plan and the Restricted Stock Unit
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the grant of Restricted Stock Units
subject to all of the terms and provisions hereof and thereof. Grantee has
reviewed this Notice, the Plan, and the Restricted Stock Unit Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Plan, and the Restricted Stock Unit Agreement. Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Notice, the Plan or the
Restricted Stock Unit Agreement. Grantee further agrees to notify the Company
upon any change in the residence address indicated in this Notice.


Dated:     ______________________________
Signed:______________________________
 
 
                              Grantee
 

        



--4-

--------------------------------------------------------------------------------






INFORMATICA CORPORATION 2009 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
1.Grant of Restricted Stock Units. Informatica Corporation, a Delaware
corporation (the “Company”), hereby grants to Grantee (the “Grantee”) named in
the Notice of Restricted Stock Unit Award (the “Notice”) an Award of restricted
stock units (the “Restricted Stock Units”) as set forth in the Notice, subject
to the terms and provisions of the Notice, this Restricted Stock Unit Award
Agreement (the “Restricted Stock Unit Agreement”) (the Notice and the Restricted
Stock Unit Agreement referred to collectively as the “Agreement”) and the
Company’s 2009 Equity Incentive Plan (the “Plan”) adopted by the Company, which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Agreement.
2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Grantee will have
no right to payment of any such Restricted Stock Units. Prior to actual payment
of any vested Restricted Stock Units, such Restricted Stock Unit will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company.
3.Vesting Schedule. Subject to Section 4, the Restricted Stock Units awarded by
this Agreement will vest in Grantee according to the vesting schedule set forth
in the Notice, subject to Grantee’s Continuous Service through each such date.
4.Forfeiture upon Termination of Continuous Service. Except to the limited
extent provided under Termination of Employment in the Notice and
notwithstanding any contrary provision of this Agreement, if Grantee ceases to
provide Continuous Service for any or no reason, the then-unvested Restricted
Stock Units awarded by this Agreement will thereupon be forfeited at no cost to
the Company and Grantee will have no further rights thereunder.
5.Payment after Vesting.
(a)Any Restricted Stock Units that vest in accordance with Section 3 will be
paid to Grantee (or in the event of Grantee’s death, to his or her estate) in
whole Shares, subject to Grantee satisfying any applicable tax withholding
obligations as set forth in Section 8. Subject to the provisions of Section
5(b), the vested Restricted Stock Units will be paid in Shares on or as soon as
practicable after vesting, but in each such case no later than the date that is
two-and-one-half (2 ½) months from the later of (i) the end of the Company’s tax
year that includes the vesting date, or (ii) the end of Grantee’s tax year that
includes the vesting date.
(b)Notwithstanding anything in the Plan or this Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Grantee’s Termination
of Service (provided that such termination is a “separation from service” within
the meaning of Section 409A, as determined by the Company), other than due to
death, and if (x) Grantee is a “specified employee” within the meaning of
Section 409A at the time of such Termination of Service, and (y) the payment of
such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to Grantee on or within the six (6)
month period following Grantee’s Termination of Service, then the payment of
such accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Grantee’s Termination of Service,
unless Grantee dies

--5-

--------------------------------------------------------------------------------




following his or her Termination of Service, in which case, the Restricted Stock
Units will be paid in Shares in accordance with Section 7 as soon as practicable
following his or her death. It is the intent of this Agreement to comply with
the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Agreement or Shares issuable thereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code, and any Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
6.Deferral. If permitted by the Committee (in its sole discretion), Grantee may
make an election to defer the issuance of the Shares issuable in accordance with
the terms and conditions set forth in a Restricted Stock Unit deferral election
form approved by the Committee. Any such deferral election must be made in the
form and manner determined by the Committee in its discretion. In the event that
the Committee determines that any attempted election fails to comply with the
terms and conditions established by the Committee or with applicable laws or
regulations, the Committee may, in its discretion, void the attempted deferral
election, modify the terms of the deferral and/or add such requirements as it
deems necessary or advisable to comply with applicable law and regulations.
Subject to the preceding, if Grantee elects to defer the issuance of vested
Shares in accordance with this Section 6, payment of the deferred vested will be
made in accordance with the terms of the deferral election.
7.Payments after Death. Any distribution or delivery to be made to Grantee under
this Agreement will, if Grantee is then deceased, be made to Grantee’s
designated beneficiary, or if no beneficiary survives Grantee, the administrator
or executor of Grantee’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
8.Withholding of Taxes. When Shares are issued as payment for vested Restricted
Stock Units, the Company (or the employing Subsidiary or Affiliate) will
withhold a portion of the Shares that have an aggregate market value sufficient
to pay the minimum federal, state and local income, employment and any other
applicable taxes required to be withheld by the Company (or the employing
Subsidiary or Affiliate) with respect to the Shares, unless the Company, in its
sole discretion, requires Grantee to make alternate arrangements satisfactory to
the Company for such withholdings in advance of the arising of any withholding
obligations. No fractional Shares will be withheld or issued pursuant to the
grant of Restricted Stock Units and the issuance of Shares hereunder.
Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Grantee, unless and until all income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares have been withheld. Grantee will permanently forfeit the
Restricted Stock Units if Grantee fails to comply with his or her obligations in
connection with the payment of required tax withholdings described in this
Section. All income and other taxes related to the Restricted Stock Unit award
and any Shares delivered in payment thereof are the sole responsibility of
Grantee. If tax obligations are satisfied by withholding from Shares otherwise
deliverable to Grantee, Grantee is deemed to have been issued the full number of
Shares subject to the vested Restricted Stock Units, notwithstanding that a
number of the Shares are held back solely for the purpose of paying tax
obligations due in connection with the Restricted Stock Units.
9.Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder, unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee.

--6-

--------------------------------------------------------------------------------




10.No Effect on Service. Grantee acknowledges and agrees that the vesting of the
Restricted Stock Units pursuant to Section 3 hereof is earned only by Grantee
continuing to provide Continuous Service through the applicable vesting dates
(and not through the act of being hired or acquiring Shares hereunder). Grantee
further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of Grantee continuing to provide
Continuous Services for the vesting period, for any period, or at all, and will
not interfere with Grantee’s right or the right of the Company (or the Affiliate
or Subsidiary employing or retaining Grantee) to terminate Grantee’s Continuous
Service at any time, with or without cause.
11.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Informatica Corporation, 100
Cardinal Way, Redwood City, California, 94063, or at such other address as the
Company may hereafter designate in writing.
12.Grant is Not Transferable. Except to the limited extent provided in Section
7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
13.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
14.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Grantee (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
15.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
16.Administrative Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon Grantee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

--7-

--------------------------------------------------------------------------------




17.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Grantee’s consent to participate in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
19.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
20.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Grantee expressly warrants
that he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Grantee, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
of the Code in connection to this Award of Restricted Stock Units.
21.Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of San Mateo County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.
22.Compensation Clawback or Recovery Policy. The Committee (or the Board or
another committee of the Board, as determined by the Board), in its sole
discretion, may require Grantee to forfeit, return and/or reimburse to the
Company all or a portion of his or her Restricted Stock Units and any amounts
paid thereunder, in accordance with any then-effective Company compensation
clawback or recovery policy, as it may be established and/or amended from time
to time. Any such policy generally shall be intended to apply substantially
equally to all officers of the Company, except as the Committee (or the Board or
another committee of the Board, as determined by the Board), in its discretion,
determines is necessary or appropriate to comply with applicable laws.











--8-

--------------------------------------------------------------------------------




INFORMATICA CORPORATION 2009 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
Grantee’s Name and Address:
[NAME]

%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%
%%CITY%-%, %%STATE%-% %%COUNTRY-% %%ZIPCODE%-%
You have been granted an Award of performance-based restricted stock units
(“Restricted Stock Units”), subject to the terms and conditions of this Notice
of Restricted Stock Unit Award (the “Notice”), the Informatica Corporation 2009
Equity Incentive Plan (the “Plan”) and the Restricted Stock Unit Award Agreement
(the “Restricted Stock Unit Agreement”) as follows:
Award Number:
%%RSU_NUMBER%-%

Date of Award (“Grant Date”):
%%RSU_DATE,’Month DD, YYYY’%-%

Performance Period:
January 1, [year] through December 31, [year]

Target Number of Restricted Stock    
Units (“Target”):
%%TOTAL_SHARES_GRANTED,’999,999,999’%-%

Vesting Schedule:
The Restricted Stock Units are eligible to vest only if both (a) the
performance-based goals described below are achieved, and (b) the service-based
requirements as described below are met.
Performance-Based Vesting Component. The actual number of Restricted Stock Units
that will be eligible to vest will be determined based on the Company’s
“[performance goal]” (as defined below) results and Total Shareholder Return
(“TSR”) for the Performance Period. The number of Restricted Stock Units earned
(and therefore eligible to vest) will be based on the Company’s [performance
goal] (any Restricted Stock Units that become eligible to vest after
satisfaction of the applicable goals are referred to herein as the “Eligible
RSUs”). In addition, if (and only if) Restricted Stock Units become eligible to
vest based on [performance goal] achievement, the number of Restricted Stock
Units that become Eligible RSUs will be adjusted based on the Company’s Total
Shareholder Return (“TSR”) versus the S&P 400 Software & Services Select Index
(the “Index”).
[Peformance Goal] Growth. No Restricted Stock Units will be earned, and
therefore no Restricted Stock Units will become Eligible RSUs, unless the
Company’s annual [performance goal] for the Performance Period achieves a
compound annual growth rate (“CAGR”) of at least [   ]%. For the avoidance of
doubt and notwithstanding any contrary provision of this Agreement, except as
specifically provided below in the event of a Change of Control, if CAGR of at
least [   ]% is not achieved, all of the Restricted Stock Units will be
forfeited and returned to the Plan at no cost to the Company, without regard to
whether or not the other [performance goal] and TSR goals described below are
achieved.
[Performance Goal]. The number of Restricted Stock Units that will become
Eligible RSUs will be determined based on the Company’s “[performance goal]” for
[performance period] as follows:



-1-

--------------------------------------------------------------------------------




[Performance Period][Performance Goal]
Percent of Target Number of RSUs that are Earned (become Eligible RSUs)
 
[   ]% of Target; no RSUs are earned
 
[   ]% of Target
 
[   ]% of Target
 
[   ]% of Target (“Maximum”)

To the extent that the Company’s [performance goal] results for [performance
period] fall between any amounts set forth in the table above, the percent of
the Target number of Restricted Stock Units that can be earned will be
determined based on linear interpolation using the [performance goal] amount in
the table that is greater than but closest to the Company’s results and the
amount in the table that is less than but closest to the Company’s results, and
their corresponding percents of Target1. Notwithstanding the foregoing, the
number of Restricted Stock Units that can be earned for achievement of levels of
[performance goal] cannot exceed the Maximum, regardless of the Company’s
[performance goal] performance.
TSR versus the Index. The number of Eligible RSUs determined above will be
adjusted for certain levels of achievement of TSR by the Company, as compared to
the Index. The TSR of the Company and of each company in the Index shall be
calculated for the Performance Period. The number of Eligible RSUs determined
above (if any) will be multiplied by the percentage in the table below, which
percentage depends on the percentile ranking of the Company’s TSR within the
Index.


Company TSR Percentile Rank within the Index
Percentage by which Eligible RSUs are Multiplied
Less than [   ]%
0%
[   ]%
[   ]%
[   ]%
[   ]%
[   ]% or higher
[   ]%

For example, if the Company’s TSR rank is the [   ] percentile, the number of
Eligible RSUs will equal the number achieved based on [performance goal], times
[   ]%. As another example, if the Company’s TSR rank is the [   ] percentile,
the number of Eligible RSUs will equal zero (calculated as the number of
Eligible RSUs achieved based on [performance goal], times 0%).
For purposes of the TSR calculations, the following rules shall apply. The
beginning and ending prices for each stock (including the Company’s) shall be
the average stock price during the first calendar quarter of the Performance
Period and the last calendar quarter of the Performance Period, respectively.
Companies that are added to the Index after the beginning of the Performance
Period, respectively. Companies
_______________________
1For example, if the Company’s [performance goal] for [performance period] is
[number]%, then [number]% of the Target number of Restricted Stock Units can be
earned. This is determined by interpolating on a linear basis between the
[performance goal] levels of [number]% and [number]% and their corresponding
percents of Target of [number]% and [number]%.

-2-

--------------------------------------------------------------------------------






that are added to the Index after the beginning of the Performance Period and
companies that cease to be publicly-traded before the end of the Performance
Period shall not be considered as part of the Index for purposed of the TSR
calculations. If the Company’s TSR for the Performance Period is negative, the
table above still will be used to determine the percentage (if any) by which any
Eligible RSUs will be increased but in no event will any Eligible RSUs be
increased by more than 100%.
All determinations regarding performance against the [performance goal] and TSR
goals and the level of achievement against the goals shall be made by the
Committee in its sole discretion and all such determinations shall be final and
binding on all parties. Restricted Stock Units, if any, will be deemed to have
become Eligible RSUs as of the date on which the Committee has certified in
writing as to the level of achievement of the goals. This certification shall be
made no later than [date]. For purposes of the Notice and the Restricted Stock
Unit Agreement, “[performance goal]” means the Company’s [performance goal
definition]. Notwithstanding any contrary provision of this Notice or of the
Restricted Stock Unit Agreement, the Committee (in its discretion) may decrease
(including to zero) the number of Restricted Stock Units that become Eligible
RSUs. However, the Committee must exercise its discretion under the preceding
sentence on or before [date].
Service-Based Vesting Component. In order to vest in any Eligible RSUs, Grantee
must remain a Service Provider through the certification date described in the
preceding sentence. For purposes of this Notice of Award and the Agreement, a
“Service Provider” means an Employee, Non-Employee Director or Consultant, and
“Continuous Service” means Grantee’s continued status as a Service Provider.
Change of Control. If a Change of Control occurs while Grantee is a Service
Provider and before the last day of the Performance Period, the following rules
will apply. The CAGR [performance goal] goal will be deemed satisfied and the
[performance goal] goal will be deemed to be achieved at 100% of Target. The end
date for the TSR calculations for both the Company and the Index will be the
date of the Change of Control and the final average price will be calculated
based on the final five days of the period rather than the final calendar
quarter of the period. Any shares that are earned (thus becoming Eligible RSUs)
under the rules of this paragraph will be unvested until the end of the
Performance Period. The unvested shares will vest on the last day of the
Performance Period, subject to Grantee remaining a Service Provider through that
date.
Termination of Employment. In the event Grantee ceases to be a Service Provider
for any or no reason (including death or Disability) before Grantee vests in the
right to acquire the Shares to be issued pursuant to the Restricted Stock Unit,
the Restricted Stock Unit and Grantee’s right to acquire any Shares hereunder
will immediately terminate, except as follows. Any Restricted Stock Units that
become Eligible RSUs in accordance with the above provisions will be subject to
potential accelerated vesting in accordance with the terms of any employment or
change of control agreement between Grantee and the Company that was entered
into before the Grant Date. However, notwithstanding any contrary provision of
any such agreement, any Restricted Stock Units that have not become Eligible
RSUs will not be subject to the accelerated vesting provisions of any such
agreement.
[SIGNATURE PAGE FOLLOWS]





-3-

--------------------------------------------------------------------------------






By signing below, Grantee acknowledges that this Award of Restricted Stock Units
is granted under and governed by the terms and conditions of the Plan and the
Agreement, both of which are made a part of this document. By signing this
Notice of Award, Grantee represents that he or she has reviewed the Plan, the
Agreement and this Notice of Award in their entirety and fully understands all
provisions of the Plan, the Agreement and this Notice of Award.
 
Informatica Corporation,


 
 
a Delaware corporation
 
 
By:__________________________________
 
 
Title: ________________________________
 



GRANTEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK UNITS SHALL VEST, IF
AT ALL, ONLY DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THE RESTRICTED STOCK UNITS OR RECEIVING SHARES
HEREUNDER). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE,
THE RESTRICTED STOCK UNIT AGREEMENT, OR THE COMPANY’S 2009 EQUITY INCENTIVE PLAN
SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF GRANTEE’S
EMPLOYMENT OR CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S EMPLOYMENT OR
CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE.
Grantee acknowledges receipt of a copy of the Plan and the Restricted Stock Unit
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the grant of Restricted Stock Units
subject to all of the terms and provisions hereof and thereof. Grantee has
reviewed this Notice, the Plan, and the Restricted Stock Unit Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Plan, and the Restricted Stock Unit Agreement. Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Notice, the Plan or the
Restricted Stock Unit Agreement. Grantee further agrees to notify the Company
upon any change in the residence address indicated in this Notice.
Dated: ______________________________
Signed:______________________________
 
 
                              Grantee
 












-4-

--------------------------------------------------------------------------------








INFORMATICA CORPORATION 2009 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
1.Grant of Restricted Stock Units. Informatica Corporation, a Delaware
corporation (the “Company”), hereby grants to Grantee (the “Grantee”) named in
the Notice of Restricted Stock Unit Award (the “Notice”) an Award of restricted
stock units (the “Restricted Stock Units”) as set forth in the Notice, subject
to the terms and provisions of the Notice, this Restricted Stock Unit Award
Agreement (the “Restricted Stock Unit Agreement”) (the Notice and the Restricted
Stock Unit Agreement referred to collectively as the “Agreement”) and the
Company’s 2009 Equity Incentive Plan (the “Plan”) adopted by the Company, which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Agreement.
2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Grantee will have
no right to payment of any such Restricted Stock Units. Prior to actual payment
of any vested Restricted Stock Units, such Restricted Stock Unit will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company.
3.Vesting Schedule. Subject to Section 4, the Restricted Stock Units awarded by
this Agreement will vest in Grantee according to the vesting schedule set forth
in the Notice, subject to Grantee’s Continuous Service through each such date.
4.Forfeiture upon Termination of Continuous Service. Except to the limited
extent provided under Termination of Employment in the Notice and
notwithstanding any contrary provision of this Agreement, if Grantee ceases to
provide Continuous Service for any or no reason, the then-unvested Restricted
Stock Units awarded by this Agreement will thereupon be forfeited at no cost to
the Company and Grantee will have no further rights thereunder.
5.Payment after Vesting.
(a)Any Restricted Stock Units that vest in accordance with Section 3 will be
paid to Grantee (or in the event of Grantee’s death, to his or her estate) in
whole Shares, subject to Grantee satisfying any applicable tax withholding
obligations as set forth in Section 8. Subject to the provisions of Section
5(b), the vested Restricted Stock Units will be paid in Shares on or as soon as
practicable after vesting, but in each such case no later than the date that is
two-and-one-half (2 ½) months from the later of (i) the end of the Company’s tax
year that includes the vesting date, or (ii) the end of Grantee’s tax year that
includes the vesting date.
(b)Notwithstanding anything in the Plan or this Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Grantee’s Termination
of Service (provided that such termination is a “separation from service” within
the meaning of Section 409A, as determined by the Company), other than due to
death, and if (x) Grantee is a “specified employee” within the meaning of
Section 409A at the time of such Termination of Service, and (y) the payment of
such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to Grantee on or within the six (6)
month period following Grantee’s Termination of Service, then the payment of
such accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Grantee’s Termination of Service,
unless Grantee dies

-5-

--------------------------------------------------------------------------------




following his or her Termination of Service, in which case, the Restricted Stock
Units will be paid in Shares in accordance with Section 7 as soon as practicable
following his or her death. It is the intent of this Agreement to comply with
the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Agreement or Shares issuable thereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code, and any Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
6.Deferral. If permitted by the Committee (in its sole discretion), Grantee may
make an election to defer the issuance of the Shares issuable in accordance with
the terms and conditions set forth in a Restricted Stock Unit deferral election
form approved by the Committee. Any such deferral election must be made in the
form and manner determined by the Committee in its discretion. In the event that
the Committee determines that any attempted election fails to comply with the
terms and conditions established by the Committee or with applicable laws or
regulations, the Committee may, in its discretion, void the attempted deferral
election, modify the terms of the deferral and/or add such requirements as it
deems necessary or advisable to comply with applicable law and regulations.
Subject to the preceding, if Grantee elects to defer the issuance of vested
Shares in accordance with this Section 6, payment of the deferred vested will be
made in accordance with the terms of the deferral election.
7.Payments after Death. Any distribution or delivery to be made to Grantee under
this Agreement will, if Grantee is then deceased, be made to Grantee’s
designated beneficiary, or if no beneficiary survives Grantee, the administrator
or executor of Grantee’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
8.Withholding of Taxes. When Shares are issued as payment for vested Restricted
Stock Units, the Company (or the employing Subsidiary or Affiliate) will
withhold a portion of the Shares that have an aggregate market value sufficient
to pay the minimum federal, state and local income, employment and any other
applicable taxes required to be withheld by the Company (or the employing
Subsidiary or Affiliate) with respect to the Shares, unless the Company, in its
sole discretion, requires Grantee to make alternate arrangements satisfactory to
the Company for such withholdings in advance of the arising of any withholding
obligations. No fractional Shares will be withheld or issued pursuant to the
grant of Restricted Stock Units and the issuance of Shares hereunder.
Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Grantee, unless and until all income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares have been withheld. Grantee will permanently forfeit the
Restricted Stock Units if Grantee fails to comply with his or her obligations in
connection with the payment of required tax withholdings described in this
Section. All income and other taxes related to the Restricted Stock Unit award
and any Shares delivered in payment thereof are the sole responsibility of
Grantee. If tax obligations are satisfied by withholding from Shares otherwise
deliverable to Grantee, Grantee is deemed to have been issued the full number of
Shares subject to the vested Restricted Stock Units, notwithstanding that a
number of the Shares are held back solely for the purpose of paying tax
obligations due in connection with the Restricted Stock Units.
9.Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder, unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee.
10.No Effect on Service. Grantee acknowledges and agrees that the vesting of the
Restricted Stock Units pursuant to Section 3 hereof is earned only by Grantee
continuing to provide Continuous Service

-6-

--------------------------------------------------------------------------------




through the applicable vesting dates (and not through the act of being hired or
acquiring Shares hereunder). Grantee further acknowledges and agrees that this
Agreement, the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of Grantee
continuing to provide Continuous Services for the vesting period, for any
period, or at all, and will not interfere with Grantee’s right or the right of
the Company (or the Affiliate or Subsidiary employing or retaining Grantee) to
terminate Grantee’s Continuous Service at any time, with or without cause.
11.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Informatica Corporation, 100
Cardinal Way, Redwood City, California, 94063, or at such other address as the
Company may hereafter designate in writing.
12.Grant is Not Transferable. Except to the limited extent provided in Section
7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
13.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
14.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Grantee (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
15.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
16.Administrative Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon Grantee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
17.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Grantee’s consent to participate in the Plan by
electronic means.

-7-

--------------------------------------------------------------------------------




Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
19.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
20.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Grantee expressly warrants
that he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Grantee, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
of the Code in connection to this Award of Restricted Stock Units.
21.Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of San Mateo County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.
22.Compensation Clawback or Recovery Policy. The Committee (or the Board or
another committee of the Board, as determined by the Board), in its sole
discretion, may require Grantee to forfeit, return and/or reimburse to the
Company all or a portion of his or her Restricted Stock Units and any amounts
paid thereunder, in accordance with any then-effective Company compensation
clawback or recovery policy, as it may be established and/or amended from time
to time. Any such policy generally shall be intended to apply substantially
equally to all officers of the Company, except as the Committee (or the Board or
another committee of the Board, as determined by the Board), in its discretion,
determines is necessary or appropriate to comply with applicable laws.







-8-